Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant's representative Tayan Patel on 06/02/2022.
The application has been amended as follows: 
Claims 1, 9 and 15 have been amended.
Claim 21 has been cancelled.


1.	 (Currently Amended)	An apparatus comprising:
a non-transitory memory including instructions stored thereon; 
a single application processor operably in communication with the non-transitory memory; and
plural, discrete radio resources operably in communication with the single application processor, where each of the plural, discrete radio resources includes a modem operating on a network selected from at least one of LoRA, digital mobile radio and metro access network, where each modem has a separate IP address,
wherein the single application processor is configured to execute the instructions of:
discovering the modem of each of the plural, discrete radio resources, 
assigning a TCP port to each of the discovered modems, 
creating an individualized session for each of the modems, and 
scanning an area experiencing limited connectivity for mobile equipment located a predetermined distance away from the single application processor, and 
wherein a communication from a first mobile equipment is received via one of the radio resources through a first modem via a first wireless communication path, and the communication is transmitted via another one of the radio resources through a second modem via a second wireless communication path to a second mobile equipment.

2.	 (Original)	The apparatus of claim 1, wherein the scan is based upon a last known address of the mobile equipment during a period of connectivity.

3.	(Previously Presented)	The apparatus of claim 1, wherein the scan includes receiving an address of the first mobile equipment based upon a message from second mobile equipment in the area.

4.	(Original)	The apparatus of claim 1, wherein the plural, discrete radio resources include at least three discrete radio resources.

5.	(Original)	 The apparatus of claim 1, wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network.

6.	(Original)	 The apparatus of claim 1, operating as an edge router in the network.

7.	 (Original)	The apparatus of claim 1, wherein the single application processor is configured to execute the instructions of commanding each modem via an IP address and the assigned TCP port.

8.	(Original)	 The apparatus of claim 1, wherein the single application processor is configured to close the individualized session created for one of the radio resources.

9.	(Currently Amended)	 A system comprising:
a non-transitory memory including instructions stored thereon;
a single application processor operably in communication with the non-transitory memory; and
plural, discrete radio resources operably in communication with the single application processor, where each of the plural, discrete radio resources includes a modem operating on a network selected from at least two of LoRA, digital mobile radio and metro access network, where each modem has a separate IP address;
wherein the system is configured to communicate with mobile equipment positioned in an area experiencing limited network connectivity located a predetermined distance away from the single application processor, and 
wherein a communication from a first mobile equipment is received by one of the radio resources through a first modem via a first wireless communication path, and the communication is sent from another one of the radio resources through a second modem via a second wireless communication path to a second mobile equipment.


10.	(Previously Presented)	 The system of claim 9, wherein the single application processor is configured to execute the instructions of:
sending a request originating from the mobile equipment to a cellular network; 
receiving a reply from the cellular network; and 
sending, via the one of the radio resources, the reply to the mobile equipment.

11.	(Previously Presented)	 The system of claim 9, wherein the single application processor is configured to execute the instructions of receiving, via the one of the radio resources, a request from the first mobile equipment to send a communication to the second mobile equipment in the area.

12.	(Previously Presented)	The system of claim 11, wherein the single application processor is configured to execute the instructions of sending, via the other one of the radio resources, the communication to the second mobile equipment.

13.	(Canceled)

14.	(Original)	 The system of claim 9, wherein the single application processor, non-transitory memory and plural radio resources reside within a single device.

15.	(Currently Amended)	 A non-transitory computer readable medium containing program instructions that, when executed by a processor, causes the processor to:
discover a modem for each of plural, discrete radio resources operating on a network, where each modem has a separate IP address, and where the network is selected from at least one of LoRA, digital mobile radio and metro access network; 
assign a TCP port to each of the discovered modems; 
create an individualized session for each of the modems; and
communicate with mobile equipment positioned in an area experiencing limited network connectivity located a predetermined distance away from the processor, 
wherein a communication from a first mobile equipment is received by one of the radio resources through a first modem via a first wireless communication path, and the communication is sent from another one of the radio resources through a second modem via a second wireless communication path to a second mobile equipment.

16.	(Previously Presented)	 The non-transitory computer readable medium of claim 15, wherein the program instructions upon execution by the processor further cause the processor to determine, via one of the radio resources, whether the mobile equipment has a registered application associated with a user.

17.	(Previously Presented)	 The non-transitory computer readable medium of claim 15. wherein a communication with the mobile equipment is via a commercial messaging application, voice or SMS.

18.	(Previously Presented)	 The non-transitory computer readable medium of claim 15, wherein the program instructions upon execution by the processor further cause the processor to:
command each modem via an IP address and the assigned TCP port, and 
close the individualized session created for one of the radio resources.

19.	(Previously Presented)	 The non-transitory computer readable medium of claim 15, wherein the plural, discrete radio resources include at least three discrete radio resources.

20.	(Previously Presented)	 The non-transitory computer readable medium of claim 15, wherein the plural, discrete radio resources operate in the network selected from at least two of LoRA, digital mobile radio and metro access network.

21.	(Cancelled)	






Double Patenting Rejection
 The Double Patenting rejection of Claims 1- has been withdrawn in views of the Examiner’s amendment. 



Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to reasonably disclose, suggest, or render obvious the independent Claims as recited, claimed and arranged by the applicant..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451